Citation Nr: 1133160	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis in the subtalar and metatarsal joints, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran; C.S.



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 14, 1978 to August 28, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2009 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Veteran testified before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge in December 2009 and February 2011, respectively.  Transcripts of both hearings are associated with the claims file.

The Board acknowledges that the Veteran expressly claimed service connection for posttraumatic stress disorder (PTSD).  However, medical evidence of record reflects that he has been diagnosed with various psychiatric disabilities, including generalized anxiety disorder and depression.  Additionally, in June 2010 he submitted a statement indicating that he was seeking service connection for a "mental health disorder."  Under these circumstances, the Board finds that his claim is more appropriately characterized as service connection for an acquired psychiatric disorder, including PTSD.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This is reflected on the title page.

The issue of entitlement to service connection for residuals of a laceration above the right eye has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the record, the Board finds that further evidentiary and procedural development is needed prior to a determination being made.  With respect to the latter development, the Board observes that the Veteran submitted additional medical evidence, including relevant VA treatment records, in December 2010.  Such evidence was submitted following the issuance of the August 2009 and October 2010 statements of the case, but prior to the appeal being transferred to the Board.  No waiver of RO review accompanied it.  As such, a remand is required to allow the Agency of Original Jurisdiction (AOJ) an opportunity to review this evidence and issue a new rating action and/or supplemental statement of the case, as necessary.  See 38 C.F.R. § 19.37(a) (2010).  

As for the evidentiary development required, the Board finds that all potentially relevant evidence has not been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002).  First, a remand is necessary to obtain records associated with disability benefit claims filed with the Social Security Administration (SSA).  Pertinent law requires that the VA obtain Federal records such as SSA records so long as a reasonable possibility exists that the records are relevant to an appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Here, the Veteran testified in February 2011 that he is in receipt of social security disability benefits, in part, as a result of his PTSD and left foot/ankle disabilities.  Thus, records held by the SSA may include evidence relevant to his claims.  Id.  The Board acknowledges that the Agency of Original Jurisdiction (AOJ) requested the Veteran's SSA records in December 2009.  However, no response was ever received from the SSA, and no follow-up attempts were made.  Therefore, VA still has a duty to request these records.  See 38 C.F.R. § 3.159(c)(2) (2010).  

In addition to any records held by the SSA, the AOJ should obtain outstanding records identified by the Veteran and the Board as relevant to the current appeal.  See 38 U.S.C.A. § 5103A.  Specifically, evidence of record reflects that the Veteran has reported being treated at the following VA facilities since separating from military service: (a) Western New York (NY) Health Care System (HCS) at Buffalo from 1998 to 2006; (b) Rochester Outpatient Clinic (OPC) in 2003 and 2005; (c) Bath VA Medical Center (VAMC) in 2005; (d) Canandaigua VAMC in 2000; and (e) Bay Pines HCS from 2006 through the present.  While the file does contain records from VA facilities in Bath, Buffalo, and Bay Pines, such records appear incomplete.  Moreover, there is no indication that any requests have been made for records from the Rochester OPC or Canandaigua VAMC.  Since VA treatment records are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file, the AOJ should ensure that VA treatment records, including any archived records, from the above facilities are obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Veteran testified in February 2011 that he received treatment at Strong Memorial Hospital following service when he fell off a roof and re-injured his left foot/ankle.  Although he indicated that such records were previously submitted to the VA, the Board was unable to locate any records or release for records for this facility in the file.  Similarly, there is no indication that any attempts have been made to obtain records from St. Mary's Hospital in Rochester, NY for the period from August to December 1979 which pertain to treatment received for left foot and ankle problems immediately following the Veteran's discharge from military service.  Given that these records may contain information that will aid in substantiating the Veteran's claim, the AOJ should contact the Veteran and ask him to either provide copies of such records or provide the VA with information sufficient to obtain these records.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he either (a) submit any records associated with treatment of his left foot/ankle at Strong Memorial Hospital and St. Mary's Hospital in Rochester, NY, or (b) provide the VA with information such that it can obtain this outstanding evidence.  

2.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  Obtain any VA outpatient and inpatient records, including any non-electronic records, from the Western NY HCS at Buffalo for the period from 1998 to 2006.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  Obtain any VA outpatient and inpatient records, including any non-electronic records, from the Rochester OPC for the years 2003 and 2005.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

5.  Obtain any VA outpatient and inpatient records, including any non-electronic records, from the Bath VAMC for the year 2005.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

6.  Obtain any VA outpatient and inpatient records, including any non-electronic records, from the Canandaigua VAMC for the year 2000.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

7.  Obtain any VA outpatient and inpatient records, including any non-electronic records, from the Bay Pines VAMC for the period from 2006 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

8.  If any Federal or non-Federal records, including those discussed in the paragraphs above, are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that these records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

9.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completion of the above, and any other development deemed necessary, review the expanded record, to include any evidence submitted following the August 2009 and October 2010 statements of the case.  Readjudicate the issues of service connection for an acquired psychiatric disorder, including PTSD, and service connection for arthritis of the subtalar and metatarsal joints, to include as secondary to PTSD.   Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



